COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                       §

                                                       §
  In re                                                                 No. 08-20-00018-CV
                                                       §
  JESUS RASCON,                                                   AN ORIGINAL PROCEEDING
                                                       §
  Relator.                                                                IN MANDAMUS
                                                       §

                                                       §


                                                ORDER

          Relator Jesus Rascon has filed a motion for temporary relief requesting a stay of execution

of a writ of possession as to certain real property. The motion is GRANTED. The execution of the

writ of possession commanding any sheriff of constable within the State of Texas to deliver to

Citiso Investments, Inc., the possession of the real property located at 532 Polep Way, El Paso,

Texas 79927 is stayed pending this Court’s resolution of the application for a writ of mandamus

in this cause number.

          Real Party in Interest is directed to file its response, if any, to Relator’s application for writ

of mandamus within 30 days of this order.

          IT IS SO ORDERED this 17th day of January, 2020.


                                          PER CURIAM


Before Alley, C.J., Rodriguez and Palafox, JJ.